Citation Nr: 1625769	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for diarrhea and gas, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for sore joints, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for fatigue, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for memory loss, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for tension headaches, including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1987 to March 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from May 1996 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A claim for service connection for a back injury and diarrhea, sore joints, headaches, fatigue, and gas due to undiagnosed illness/service in the Persian Gulf War was received in September 1995.  A May 1996 rating decision denied service connection for a back injury, diarrhea, sore joints, headaches, fatigue, and gas.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.

A claim to reopen service connection for a back disorder and "symptoms of Gulf War Syndrome including short term memory loss" was received in August 2008.  The March 2009 rating decision denied service connection for "Gulf War Syndrome, to include short term memory loss" and degenerative disc disease.  

Entitlement to service connection for a back disorder and diarrhea, sore joints, headaches, fatigue, and gas, as symptoms of an undiagnosed illness, was previously denied by the RO in May 1996, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these issues within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  38 C.F.R. § 3.156(c) (2015) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

In this case, while the service treatment records were requested in October 1995, at the time of the May 1996 rating decision, these records do not appear to have been of record.  The evidence section of the May 1996 rating decision does not list any service treatment records - the only evidence listed as reviewed in connection with the May 1996 rating decision is "[l]etters to veteran dated 10-02-95 and 09-30-95."  The date stamp listed as received by VA on the service treatment records is February 3, 2009.    

During the pendency of the current appeal, service treatment records have been associated with the claims file and specifically detail in-service low back complaints, diagnosis, and treatment (which the Veteran contends were the beginning of his lumbar spine disorder) and reflect service in Southwest Asia Theater of operations during the Persian Gulf War (which is necessary to utilize the presumptive service connection provisions of 38 C.F.R. § 3.317 (2015)).  Because service treatment records relevant to the issues on appeal have been received since the May 1996 rating decision, the Board will reconsider the May 1996 rating decision that addressed the issues of service connection for a back disorder and diarrhea, sore joints, headaches, fatigue, and gas, as symptoms of an undiagnosed illness.  These issues were based on a September 6, 1995 claim (the date the original service connection claim was received by VA).  See 38 C.F.R. § 3.156(c) (2015).

In February 2016, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issues of service connection for sore joints, fatigue, memory loss, and tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed mechanical back pain syndrome, degenerative disc disease, and lumbar spine arthritis had their onset during service.

2.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran has a current qualifying chronic disability characterized by symptoms of diarrhea that has manifested to a compensable degree during a six month period since service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for mechanical back pain syndrome, degenerative disc disease, and lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed diarrhea as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for a lumbar spine disorder and undiagnosed diarrhea, constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, no discussion of VA's duty to notify and to assist is necessary.  The Board is remanding the issues of service connection for sore joints, fatigue, memory loss, and tension headaches for further development.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective indications of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Southwest Asia from September 1990 to April 1991; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asia Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders that include IBS and dyspepsia) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

With respect to the claimed lumbar spine disorder, as adjudicated below, the Board is granting service connection for a lumbar spine disability based on direct service connection under 38 C.F.R. § 3.303(a); therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R.	 § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R.	 § 3.307 (2015)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides actual questions of law or fact).

Service Connection for a Lumbar Spine Disorder

The Veteran essentially contends that the currently diagnosed lumbar spine disorder first manifested during service and that he has continued to have symptoms of low back pain since service separation.  The Veteran contends that he injured his low back during a 25 mile march during service in 1990, was diagnosed and treated for a low back disorder during service, and symptoms of low back pain have continued since service separation.  See March 2010 notice of disagreement, February 2016 Board hearing transcript at 3-16.

First, the evidence demonstrates that the Veteran has current diagnosed lumbar spine degenerative disc disease.  See February 2009 and August 2012 VA examination reports.  The August 2012 VA examination report notes that imagining studies of the thoracolumbar spine documented arthritis.  A March 2016 disability benefits questionnaire (DBQ) (submitted by the Veteran) notes a diagnosis of mechanical back pain syndrome.

Next, a November 1990 service treatment record notes that the Veteran reported a three month history of low back pain that was worsened with "humping" (hiking while carrying gear) and load bearing.  The service treatment record notes tenderness to the lower back with forward bending and an assessment of mechanical low back pain was rendered.  The January 1993 service separation physical examination report notes that the Veteran's spine was clinically abnormal.  On an associated report of medical history, the Veteran endorsed recurrent back pain.  The reviewing physician noted a two and one half year history of lumbar spine pain.

A February 1993 service treatment record notes a two and one half year history of almost constant lumbar spine pain that the Veteran first noticed following a prolonged (25 mile) hike.  An assessment of probable chronic musculotendinous low back pain was rendered and an orthopedic evaluation was scheduled.  A February 1993 in-service orthopedic consultation report notes a diagnosis of chronic musculotendinous pain.   

Further, in a March 2009 written statement, Dr. J.A. noted that the Veteran was being treated for chronic back pain and reported back pain since service separation.  In a March 2016 DBQ (submitted by the Veteran), Dr. G.R. opined that the Veteran's mechanical back pain syndrome was caused by participation and injury noted during active service as documented in the service treatment records.  
Dr. G.R. noted that the documentation in the service treatment records correlates with the Veteran's current low back pain.  

Dr. G.R. reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The Dr. G.R. had the requisite medical expertise to render the opinion that the currently diagnosed lumbar spine disorder was incurred during active service.  As such, the Board finds the March 2016 DBQ report to be highly probative.

In a February 2009 VA examination report, the VA examiner opined that the Veteran's low back disorder is not related to active service.  The VA examiner based the opinion on the fact that the Veteran had never complained of back pain symptoms to any medical provider or sought treatment for a low back disorder.  

The August 2012 VA examiner opined that Scheuermann's disease (which it does not appear the Veteran has been diagnosed with) is less likely incurred in or caused by service because it is a self-limiting skeletal disorder of childhood that is not associated with degenerative disc disease.  In a December 2012 addendum medical opinion, the VA examiner opined that the Veteran's current lumbar spine degenerative disc disease is age-related because there was no evidence of a recurrent back condition until a few years prior.   

The lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The February 2009 and August 2012 VA examiners did not address the Veteran's lay contentions that he has experienced symptoms of low back pain since service separation.  As such, the Board finds the February 2009 and August 2012 VA examination reports outweighed by the March 2016 private medical opinion.

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that a lumbar spine disability was incurred in active service; thus, the criteria for service connection for mechanical back pain syndrome, degenerative disc disease, and lumbar spine arthritis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.  

Service Connection for Diarrhea and Gas

The Veteran essentially contends that he had symptoms of diarrhea and irritable bowel syndrome (IBS) during service and that he has continued to have symptoms of diarrhea and abdominal distress since service separation.  See March 2010 notice of disagreement, August 2012 VA examination report, February 2016 Board hearing transcript at 17-20. 

The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, gastrointestinal signs and symptoms.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  

In Joyner v. McDonald, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the U.S. Court of Appeals for Veterans Claims (Court) in its holding that pain alone was not a disability even as an undiagnosed illness.		  766 F.3d 1393, 1395 (Fed. Cir. 2014).  The Federal Circuit specifically noted that the plain language of 38 U.S.C.A. § 1117 makes clear that pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.  By logical extension, the same is also true for gastrointestinal signs and symptoms.  

The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported frequent diarrhea with associated abdominal distress.  The Veteran is competent to report any symptoms that come to him through the senses.  At the August 2012 VA examination, the Veteran reported chronic diarrhea for one year in service and continuing since service separation.  The Veteran reported daily bowl movements three to four times per day.     

The August 2012 VA examination, while noting that the Veteran had diarrhea, did not attribute this sign and symptom to any clinical diagnosis.  The evidence reflects symptoms of diarrhea with abdominal distress consistent with a compensable disability rating.  Under Diagnostic Code 7319, a 10 percent (compensable) disability rating is warranted for irritable colon syndrome based on moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114 (2015).  

While the August 2012 VA examiner indicated that the signs and symptoms reported by the Veteran did not meet the criteria for a diagnosis of IBS, the Board finds that the criteria for a compensable disability rating by analogy to Diagnostic Code 7319 is supported by the evidence in this case.  The Veteran has consistently reported chronic diarrhea that interferes with everyday life.  At the February 2016 Board hearing, the Veteran and his spouse testified that the Veteran is unable to finish a meal or eat breakfast before leaving for work due to the condition.  The Veteran testified that this makes him weak and shaky.  See Board hearing transcript at 17-19; see also August 2012 VA examination report. 

Based on the above, and resolving reasonable doubt in the Veteran's favor, presumptive service connection for undiagnosed diarrhea, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         


ORDER

Service connection for mechanical back pain syndrome, degenerative disc disease, and lumbar spine arthritis, effective September 6, 1995, is granted.

Service connection for undiagnosed diarrhea, as due to a qualifying chronic disability, effective September 6, 1995, is granted.


REMAND

Service Connection for Sore Joints, Fatigue, Memory Loss, and Headaches

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran reports that he underwent a Gulf War Registry examination.  See February 2016 Board hearing transcript at 18, March 2010 notice of disagreement.  A July 1997 VA treatment record notes that the Veteran had yet to receive the Gulf War Health Registry examination and indicated that correspondence was being sent to the Veteran regarding the same.  

At the February 2016 Board hearing, the Veteran also indicated that he was receiving VA treatment.  See Board hearing transcript at 20.  VA treatment records, to include a Gulf War Registry examination report, have not been associated with the claims file.  The AOJ should attempt to obtain any outstanding VA treatment records related to treatment for sore joints, fatigue, memory loss, and headaches. 

Next, where VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In August 2012, the Veteran underwent a VA examination, in pertinent part, to assist in determining the nature and etiology of the claimed sore joints, fatigue, memory loss, and headaches, to include whether the claimed symptoms were attributable to known diagnoses.  The August 2012 VA general medical examination report indicates that the Veteran should undergo a VA rheumatology examination to address the claimed sore joints and fatigue; however, it does not appear that one was conducted.  

In the August 2012 VA psychiatric examination report, the VA examiner noted that the Veteran reported problems with short term memory and, on a cognitive screen, was only able to recall two out of three words after a brief delay.  The VA examiner noted that this, in and of itself, was not enough to conclude whether the Veteran had a problem with memory and recommended that the Veteran undergo a neuropsychiatric evaluation to assess memory concerns.  It does not appear that the recommended evaluation was ever conducted.  While the Veteran is separately service connected for an anxiety disorder, the August 2012 VA examiner did not indicate that the claimed memory loss was attributable to the psychiatric diagnosis.  

Further, at the August 2012 VA examination, the Veteran reported dull pain on the top of the head since 1991 during service.  A diagnosis of tension headaches was rendered.  The VA examiner opined the tension headaches were not caused by or the result of the Veteran's Gulf War Syndrome.  As the Veteran's tension headaches have been attributed to a clinically diagnosed disorder, and is not a chronic multi-symptom illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application with respect to the issue of service connection for tension headaches.    

The Board finds that the lay statements from the Veteran serve as some evidence that the Veteran may have experienced headaches or had a headache disorder during service.  The January 1993 service separation physical examination report notes that the Veteran's neurological system was clinically normal.  On an associated reported of medical history, the Veteran denied frequent or severe headaches.

No VA or private medical opinion is of record with an etiology opinion addressing the question of whether the claimed tension headaches were incurred in or caused by service.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to etiology of the tension headaches and whether the claimed sore joints, fatigue, and memory loss are attributable to clinical diagnoses.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the issues of service connection for sore joints, fatigue, memory loss, and tension headaches are REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to sore joints, fatigue, memory loss, and tension headaches, specifically any Gulf War Registry examination reports.

2.  Schedule a VA examination(s) to assist in determining the etiology of any current sore joints, fatigue, memory loss, and tension headaches.  As indicated by the August 2012 VA examiner, rheumatology and neuropsychiatric examinations should be conducted along with all other appropriate examinations.   

The VA examiner should note all reported symptoms, and specifically state whether any of the Veteran's complaints are attributable to a known diagnosis.  If there are known diagnoses to which the Veteran's complaints are attributable, based upon a review of all the record (including service treatment records, post-service treatment records, lay statements, history of the Veteran, and clinical findings), the examiner should offer the following opinions with supporting rationale with respect to each disability:

Is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?  

With respect to the claimed tension headaches, the VA examiner should note and discuss the lay statements from the Veteran that he experienced headaches during service.  

3.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


